Citation Nr: 9917596	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-44 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Dupuytren's 
contractures and arthritis of the left hand secondary to 
laceration of the left hand.

2.  Entitlement to a compensable evaluation for residuals of 
a laceration to the left hand.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1943 to April 
1946, and from October 1950 to December 1952.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO).

The Board notes that, at the February 1999 personal hearing, 
the appellant withdrew the issue of entitlement to service 
connection for gastroenteritis.  Also, at this hearing, the 
appellant argued that compensation was warranted for 
deformity of the index (2nd) and 3rd fingers , residuals of 
fracture to the index finger, and degenerative changes to the 
left wrist.  He claimed that these conditions were secondary 
to service-connected laceration of left hand.  Clearly, the 
appellant has implied that service connection is warranted 
for these conditions; therefore, entitlement to service 
connection for the above conditions is referred to VARO for 
appropriate action.

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a nexus, or link, between the current medical findings for 
Dupuytren's contractures of the 4th and 5th fingers or 
arthritis of the left hand, and the appellant's laceration of 
the left hand in service, or service generally.

2.  The appellant's service-connected residuals of a left 
hand laceration are currently manifested by well-healed, 
nontender scars located between the 4th and 5th fingers of the 
left hand and on the lateral aspect of the 5th finger of the 
left hand.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for 
Dupuytren's contractures and arthritis of the left hand 
secondary to service-connected left hand laceration has not 
been presented.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.310(a) (1998).

2.  The schedular criteria for a compensable rating for 
residuals of left hand laceration are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During active duty for training in June 1942, the appellant 
sustained a skin deep laceration of the interdigital space 
between the left 3rd and 4th fingers, and a severe contusion 
of the base of the left 4th finger.  Service medical records 
show that this injury occurred when the appellant caught his 
left 4th finger in the door jam of a shell loading machine.  
At the dispensary, the appellant's wound was cleaned, 
disinfected, and sutured.  Three days later, a treatment note 
indicated that the wound was healing satisfactorily, and the 
next day he was discharged to duty under observation.

A 1/4 inch scar on the index finger was noted on examination in 
July 1943 and February1944.  A 1 inch scar on the palm near 
the 4th and 5th fingers was noted on examination in September 
1950.  A 1/2 inch scar on the left small finger was noted on 
examination in April 1963.

Service medical records are negative for fracture and 
Dupuytren's contracture of any fingers of the left hand.

In December 1994, the appellant requested service connection 
for residuals of laceration of the left hand and Dupuytren's 
contracture with arthritis.  At this time, he submitted 
copies of service medical records and a VA x-ray report dated 
October 1994 showing that there were severe degenerative 
changes of all the interphalangeal joints of the fingers of 
the left hand consistent with mixed arthritis.

In January 1995, a VA general examination was conducted.  By 
history, the appellant sustained a severe laceration of the 
hand in service, which required confinement.  He reported 
that he was in "excellent health" until October 1994, when 
he noted numbness of his left 4th finger while carrying a 
heavy shopping bag.  This numbness was replaced with 
intermittent electric-like shocks of the finger, diagnosed by 
the VA as Dupuytren's contracture s of the 4th and 5th fingers 
of the left hand.  The appellant indicated that he believed 
all his current left hand problems were related to the in-
service laceration of the left hand.  He complained that he 
had difficulty fully flexing his left 4th and 5th fingers, and 
that there was numbness and electric-shock in the 4th finger 
of his left hand.  Examination revealed mild Dupuytren's 
contractures of the 4th and 5th fingers of the left hand.  
There were also 2 small scars between the 4th and 5th fingers 
and on the lateral aspect of the 5th finger of the left hand.  
The diagnosis was Dupuytren's contractures of the 4th and 5th 
fingers f the left hand, and mild degenerative joint disease 
of the left hand per x-ray.

In a February 1995 statement, the appellant averred that the 
January 1995 VA examination erroneously referrer to the 4th 
and 5th fingers, when it should have referred to the 2nd and 
3rd.  He further averred that his left finger problems have 
"persisted for many years."

In February 1995, the appellant submitted a copy of an x-ray, 
which he interpreted as showing a fracture of the 2nd finger 
at the proximal joint.

In February 1995, the appellant submitted copies of VA 
outpatient treatment reports dated October 1994 to January 
1995.  In October 1994, the appellant was seen for complaints 
of numbness and pain in the 4th finger.  Examination revealed 
minor degree of Dupuytren's contracture.  It was noted that 
there was fair range of motion in the hand and arthritic 
changes of the digits.  A consultation report dated October 
1994 shows the presence of Dupuytren's contractures of the 
4th and 5th fingers.  A future evaluation was planned for 
significant deformity of the left 2nd finger.  In November 
1994, the appellant was seen at the Plastic Clinic and he was 
offered surgical treatment, rotational osteotomy, for the 
left index finger.  On follow-up in January 1995, the 
appellant declined surgical treatment.

By a rating decision dated June 1995, service connection was 
established for residuals (scars) of left hand laceration 
rated at the noncompensable level.  Service connection was 
denied for Dupuytren's contractures of the 4th and 5th 
fingers, and degenerative joint disease of the fingers, 
secondary to left hand laceration.

In his June 1996 notice of disagreement, the appellant argued 
that the VA erred in rating his left hand because it did not 
consider that he has limited mobility of the index finger 
(2nd) and 3rd finger, warping of these fingers to the left, 
and evidence of old fracture to the left index finger.

In September 1996, the appellant reported that he wanted 
compensation for deformity of the left hand resulting from 
the in-service laceration injury.  He reported that he 
sustained a broken left index finger in service, resulting in 
(1) immobility of the index finger and 3rd finger, and (2) 
scars of the left hand with weakness of the 4th and 5th 
fingers due to severe contusion of the palm.

In February 1999, a personal hearing was conducted.  The 
appellant testified that he has Dupuytren's contractures of 
the 3rd and 4th fingers, not the 4th and 5th fingers.  The 
undersigned observed for the record that the appellant was 
unable to bend his index and ring fingers half way to the 
palm.  The appellant did not argue that his scars of the left 
hand were tender.  At the hearing, the appellant submitted 
private treatment reports dated February 1997 and January 
1999, along with a duplicate copy of VA x-ray report dated 
October 1994.

The February 1997 private treatment report shows that he 
appellant, age 74, was referred for evaluation of left hand 
complaints.  By history, the appellant had an old fracture 
injury to the index finger of the left hand, which reportedly 
was always slightly deformed.  More recently, 2 to 3 years 
ago, the appellant reported that he developed a thickening of 
his palmar fascia.  He was diagnosed with Dupuytren's 
contractures in October 1994.  He denied significant flexion 
contractures of the digits, but complained of thickening of 
the palmar fascia at the base of the little finger that was 
somewhat sensitive.  The physician indicated that the date of 
onset for index finger problems was 1992, which was changed 
by the appellant to reflect the year 1942.  Examination 
revealed deformity of the index finger with ulnar deviation 
of the middle phalanx in relation to the proximal phalanx.  
The range of motion in the index finger was from -10 degrees 
extension to 45 degrees flexion.  There were some thickened 
cords leading to the long and ring fingers, but more recent 
thickening at the base of the little finger.  There was no 
significant  fixed flexion contracture of the digits.  No 
neurological deficits were found.  An x-ray study revealed 
mild arthritic changes of the interphalangeal joints with 
more advanced changes in the index and long finger proximal 
interphalangeal joints.  The impression was post traumatic 
arthritis of the index and long fingers of the left hand, and 
Dupuytren's contracture.  The physician noted that the 
symptoms involved his nondominant hand and were not severe or 
significant enough to consider aggressive intervention; 
stretching exercises on a daily basis for the digits were 
recommended.  It was noted that the appellant had marginal 
diabetes.  On follow-up examination in January 1999, the 
examiner indicated that the appellant did not have any 
significant contractures and that he had satisfactory hand 
motion.

ANALYSIS

I.  Well Grounded Claim

The appellant seeks service connection for Dupuytren's 
contractures and arthritis of the left hand secondary to 
service-connected laceration of the left hand.  Service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1998).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing a nexus, or link, between the current 
medical findings for Dupuytren's contractures and arthritis 
of the left hand (fingers) and the in-service laceration to 
the left hand or the appellant's period of service generally.

We note that the January 1995 VA examination report reflects 
that his left hand began to bother him some 4 months earlier 
after carrying a heavy shopping bag.  Although the January 
1995 VA examination report and VA outpatient treatment notes 
dated October 1994 to January 1995 reflect the presence of 
Dupuytren's contractures of the 4th and 5th fingers and 
arthritis of the left hand, there is no medical evidence of 
record showing an etiological relationship between the 
development of these disorders and the appellant's in-service 
laceration of the interdigital space between the left 3rd and 
4th fingers.  Although the private physician's impression was 
of post-traumatic arthritis of two fingers, he did not 
specifically relate the arthritis to service, and he had only 
the history of inservice fracture and deformity as given by 
the veteran on which to base any such conclusion.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).

Although the appellant believes, and has provided sworn 
testimony to the effect, that Dupuytren's contractures and 
arthritis of the left hand are related to his in-service 
laceration of the left hand, he is not competent to offer 
opinions on medical causation as a layman.  Furthermore, the 
Board may not accept unsupported lay speculation with regard 
to medical issues and lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
Espiritu v. Derwinski, 2 Vet.App. 482 (1992); Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 
Vet. App. 91, 93 (1993).
Accordingly, in view of the above, the Board finds that a 
well grounded claim has not been presented.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its July 1996 
statement of the case.  Likewise, the Board's discussion 
above informs the appellant of the requirements for the 
completion of his application for the claim for service 
connection.

II.  Claim for Increase 

In evaluating the appellant's request for a compensable 
rating for residuals of a laceration to the left hand, the 
Board considers the medical evidence of record.  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4 (1998).  In so doing, 
it is our responsibility to weigh the evidence before us.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

The VA Schedule for Rating Disabilities provides, under 
diagnostic code 7805, that scars are to be rated on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118 (1998).  In this case, VA outpatient treatment 
reports dated October 1994 to January 1995, report of a VA 
examination dated January 1995, and private treatment records 
dated February 1997 and January 1999 are silent for left hand 
or finger impairment due to in-service laceration between the 
3rd and 4th fingers, or contusion of the base of the 4th 
finger.  Two small scars between the 4th and 5th fingers of 
the left hand, and on the lateral aspect of the 5th finger, 
are the only residuals shown at this time of the in-service 
laceration injury.

Therefore, absent competent evidence of residuals, other than 
scars, the Board finds that the criteria for a compensable 
rating are not met.  The Board notes that 38 C.F.R. § 3.102 
is not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.


ORDER

Service connection for Dupuytren's contractures and arthritis 
of the left hand secondary to laceration of the left hand is 
denied.

A compensable evaluation for residuals of a laceration to the 
left hand is denied.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

